DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/656,344 (now US Pat. 9,721,579, a continuation-in-part (CIP) parent application), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

	The CIP parent application (14/656,344) does not support claimed features related to “synchronized video captured by a camera” as defined in each of independent 10/30/2014). 

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 1, recites “wherein transitioning is …”. 

Since claim 14 further limits “transitioning” mentioned in claim 12, an definite article “the” should be used (as that in claim 13).  Claim 14 should be amended as: “wherein the transitioning is…

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of the parent patent (10,587,780), further over claims 1-26 of the grandparent patent (9,866,731).  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims of the instant application are broader than the corresponding claims of the parent/grandparent patents.  In other words, parent/grandparent claims anticipate the instant claims.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims in this continuation application are new claims (not originally filed claims). The examiner has reviewed the original disclosure and believed that claimed features defined by dependent claims 9, 10 and 15-17 have insufficient support from the original disclosure. 

Claim 9 recites “wherein the inviting includes supplying the first remote device with the resulting combined audiovisual performance mix”


Claim 10 recites “wherein the combined audiovisual performance mix supplied to the first remote device features the second performer performance synchronized video more prominently than the first performer performance synchronized video, and wherein the combined audiovisual performance mix supplied to the second remote device features the first performer performance synchronized video more prominently than the second performer performance synchronized video”.

The most relevant section (Spec. [0019]) only discloses on the first remote device, the first performer is more prominent than the second performer. Similarly, the specification only discloses on the second remote device, which is used by the second performer, the second performer is more prominent than the first performer. The claimed feature defined by claim 10 is opposite to (or in contradict to) the disclosed feature in the specification.  

further comprising distributing the combined audiovisual performance mix to social media contacts of the first performer and social media contacts of the second performer.”

The most relevant section (Spec. [1042]) only discloses singing performance from a first vocalist, who initiated the singing, is distributed to a social media contact of the first performer. The specification does not disclose the combined audiovisual performance mix is distributed to social media contacts. If applicant believed the original disclosure supports the above underlined limitation, the examiner suggests applicant pointing out the relevant sections.

Claim 17 recites “wherein the combined audiovisual performance mix renders the first performer performance synchronized video on a left side of the combined audiovisual performance and renders the second performer performance synchronized video on a right side of the combined audiovisual performance”

The examiner has reviewed the whole disclosure and could not find any description about “a left side of the combined audiovisual performance” or “a right side of the combined audiovisual performance”. If applicant believed the original disclosure supports the above underlined limitation, the examiner suggests applicant pointing out the relevant sections.


Allowable Subject Matter
Claims 2-8, 11-15  and 18-21 would be allowable if finding a terminal disclaimer to overcome the double patent rejection set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Independent claims 2 and 21 recite detailed steps of combining singing video from two performers at different remote locations. Although several prior art references disclose similar concepts, these references do not meet the detailed limitations.  Here are some relevant references: 

Cohen et al. (US PG Pub. 2011/0126103) discloses combining singing performance from different persons at remote locations to form a Karaoke Collage. Cohen does not teach claimed features related to video. 

Taub et al. (US PG Pub. 2008/0190271) discloses collaborative music composition by people at different remote locations. Taub does not features related to video, therefore, does not meet detailed limitations of independent claims.

Colman (US PG Pub. 2007/0260690) discloses a music/movie director sends music/video to a talent at a remote location and asks the talent to provide voice-over 

O’keefe et al. (US PG Pub. 2013/0307997) discloses video chat. Although O’keefe discloses manipulating audio clips and video clips from different people, O’keefe does not meet the detailed steps as defined by each of the independent claims.  

Achour et al. (US PG Pub. 2013/0151970) discloses distributed video editing by different users. Achour does not disclose features related to audio in the singing performance. 

When considering all limitations recited in each of independent claims, the claimed invention is sufficient to distinguish with prior art of the record. That is, the prior art of the record does not render claimed invention obvious.  Dependent claims 3-20 are allowed because these dependent claims further limit claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some prior art references related to one or more claimed concept are included in the PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659